 

 

Case 1:20-cr-00342-GBD Document 20 Filed 08/10/20 Page 1of1
Case 1:20-cr-00342-GBD Document19 Filed 08/07/20 Page 1 of 1

 
 
 
 

 

Federal Defenders
OF NEW YORK, INC.

southern District

4%

  

g aye ~ * ar $
alg af “¢* Ls Sea af New York

DOC 4,

David E. Patron
Executive Director

    

August 7, 2020

Honorable George B. Daniels
United States District Judge
Southern District of New York

500 Pearl Street so RDERED:
New York, NY 10007 in
bs) 6 DIRS

Re: United States v. John Blair org: Danjels, S.D.J.
20 CR 342 (GBD) & ef. “AU 1 0 2099

 

Dated:

 

Dear Judge Daniels:

I write to request a temporary modification of Mr. Blair’s bail conditions. Mr. Blair
is released on home incarceration enforced by electronic monitoring. The bail conditions
require that if Mr. Blair needs to access medical services, he must request permission of the
Court. Mr. Blair will provide documentation to his Pretrial Services Officer upon request.

Mr. Blair has the following two medical appointments that he requests permission to

attend:

1. On Saturday, August 8, 2020, a COVID-19 test.

2. On Thursday, August 13, 2020, an outpatient minimally invasive medical
procedure. This appointment is in New Jersey, requiring him to travel outside of
the Eastern and Southern Districts of New York. He will be transported to and
from the appointment by the agency providing the medical service.

Respectfully, I request that Mr. Blair be permitted to attend both appointments.
Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio

Assistant Federal Defender
O: 212-417-8728

M: 917-612-3274

Cc AUSA Rebecca Dell
PTO Joshua Rothman

 
